DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicant’s filing on 02/24/2021.  Claims 1, 4, 8, 10, 16, 17, 19, and 20 have been amended.  No claims have been canceled or newly added.  Accordingly, claims 1-20 are currently pending and are examined below.  

Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.  Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claims 10, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reiley et al. (US 2018/0357907, hereinafter “Reiley”).

	Regarding claim 10, Reiley discloses a mobile computing device (See ¶16 “mobile computing device”), comprising: a camera (See ¶16 “camera”); a processor (See ¶110 “processor”); and memory storing instructions that, when executed by the processor, cause the processor to perform acts (See ¶110 “computer readable medium storing computer readable instructions”) comprising: capturing an image utilizing the camera, the mobile computing device being geographically located at a device position when the image is captured (See ¶24 “Block S120 of the method S100 recite retrieving a photographic image recorded by the mobile computing device... Generally, the native application collects optical data from the user’s environment in Block 120”), wherein a predefined point of interest is within a field of view of the camera such that the image captured by the camera comprises at least a representation of the predefined point of interest (See ¶17 “The native application can then: detect features (e.g., text, edges, and/or objects, etc.) in the optical data; defined a geographic region of interest near (e.g., within a 400-meter radius of) the GPS-based approximate location of the mobile computing device; and scan a segment of a localization map containing representations of interior spaces and/or exterior surfaces within this geographic region of interest—for similarities to features detected in the optical data.”); generating image data based upon the image, the image data is indicative of the predefined point of interest (See ¶24 “Block S120 of the method S100 recite retrieving a photographic image recorded by the mobile computing device... Generally, the native application collects optical data from the user’s environment in Block 120”), the predefined point of interest is selected from the image (See ¶32 “Once the optical image is thus recorded, the native application can also: render the optical image on the display of the mobile computing device; prompt the user to manually circle, highlight, or otherwise indicate one or more distinguishing immutable objects captured in the optical image; selectively extract features representing these indicated objects from the optical image in Block S130; and selectively match these extracted features to known georeferenced features in the localization map to determine the mobile computing device's location in Block S160.”), and the predefined point of interestP090006-US-0 1/CRSP-00194Appl. No. 16/106,873Reply to Office Action of November 24, 2020 is a distance from the device position (See ¶20 “the native application can additionally or alternatively prompt the user to record a static image or video of her environment (e.g., a distinguishing feature in her proximity, such as a building entrance, a building facade, a billboard, a street sign, etc.) with the mobile computing device.”  It is clear that a distinguishing feature, such as a building entrance, would naturally be a distance from the user’s mobile computing device.); and causing geographic location data indicative of the device position of the mobile device and the image data to be transmitted to an autonomous vehicle by way of a network (See ¶104 “and then return the rideshare request information, the set of image features..., and the approximate location to the remote computer system, such as via a cellular or Wi-Fi network.”), wherein the geographic location data and the image data cause the autonomous vehicle to traverse to a requested vehicle position which is a vehicle stopping location adjacent to the predefined point of interest at the distance from the device position for a trip of a user in the autonomous vehicle (See ¶104 “The remote computer system (or the remote rideshare dispatcher) can then: queue an autonomous vehicle to autonomously navigate to proximal the actual geographic location of the mobile computing device— and therefore the user— in Block S180; and return to the native application confirmation that the autonomous vehicle was dispatched to the user's location.”).  

Regarding claim 16, Reiley discloses the mobile computing device of claim 10, further comprising: a display (See ¶32 “display”); wherein the acts further comprise: subsequent to capturing the image, displaying the image on the display (See ¶32 “render the optical image on the display of the mobile computing device”); and receiving a selection of the predefined point of interest within the image displayed on the display (See ¶32 “prompt the user to manually circle, highlight, or otherwise indicate one or more distinguishing immutable objects captured in the optical image”), wherein the image data generated based upon the image comprises data indicative of the predefined point of interest that is selected (See ¶32 “selectively extract features representing these indicated objects from the optical image in Block S130; and selectively match these extracted features to known georeferenced features in the localization map to determine the mobile computing device’s location in Block S160.”).  

	Regarding claim 17, Reiley discloses the mobile computing device of claim 10, wherein generating the image data based upon the image comprises at least one of: determining the distance from the device position to the predefined point of interest; or determining a cardinal orientation of the camera of the mobile computing device when the image is captured (See ¶19 “record an orientation (e.g., pitch, yaw, roll, and compass heading) of the mobile computing device when these images are captured.”).  

	Regarding claim 18, Reiley discloses the mobile computing device of claim 10, wherein the requested vehicle position is one of a pick-up location for the trip of the user in the autonomous vehicle or a drop- off location for the trip of the user in the autonomous vehicle (See ¶14 “determine the user’s location in preparation for pickup of the user”).  

With respect to claim 20, all the limitations have been analyzed in view of claims 10 and 18, and it has been determined that claim 20 does not teach or define any new limitations beyond those previously recited in claims 10 and 18; therefore, claim 20 is rejected over the same rationale as claims 10 and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reiley in view of Morita et al. (US 2019/0129438 A1, hereinafter “Morita”).

	Regarding claim 1, Reiley discloses an autonomous vehicle, comprising: a computing system comprising: a processor (See ¶110 “processor”); memory storing instructions that, when executed by the processor, cause the processor to perform acts (See ¶110 “computer readable medium storing computer readable instructions”) comprising: receiving geographic location data of a mobile computing device of a user, the geographic location data is indicative of a device position of the mobile computing device of the user (See ¶38 “Block S140 of the method S100 recites accessing an approximate location detected by a geographic location module integrated into the mobile computing device”); receiving image data generated by the mobile computing device, the image data is indicative of a predefined point of interest (See ¶24 “Block S120 of the method S100 recite retrieving a photographic image recorded by the mobile computing device... Generally, the native application collects optical data from the user’s environment in Block 120”), wherein the predefined point of interest is within a field of view of a camera of the mobile computing device when the mobile computing device is located at the device position such that an image captured by the camera of the mobile computing device comprises at least a representation of the predefined point of interest (See ¶17 “The native application can then: detect features (e.g., text, edges, and/or objects, etc.) in the optical data; defined a geographic region of interest near (e.g., within a 400-meter radius of) the GPS-based approximate location of the mobile computing device; and scan a segment of a localization map containing representations of interior spaces and/or exterior surfaces within this geographic region of interest—for similarities to features detected in the optical data.”), wherein the predefined point of interest is selected from the image captured by the camera of the mobile computing device (See ¶32 “Once the optical image is thus recorded, the native application can also: render the optical image on the display of the mobile computing device; prompt the user to manually circle, highlight, or otherwise indicate one or more distinguishing immutable objects captured in the optical image; selectively extract features representing these indicated objects from the optical image in Block S130; and selectively match these extracted features to known georeferenced features in the localization map to determine the mobile computing device's location in Block S160.”) and wherein the predefined point of interest is a distance from the device position (See ¶20 “the native application can additionally or alternatively prompt the user to record a static image or video of her environment (e.g., a distinguishing feature in her proximity, such as a building entrance, a building facade, a billboard, a street sign, etc.) with the mobile computing device.”  It is clear that a distinguishing feature, such as a building entrance, would naturally be a distance from the user’s mobile computing device.); setting a requested vehicle position for a trip of the user in the autonomous vehicle based on the geographic location data and the image data (See ¶¶82-83, wherein a user’s location is set using geographic location data and the image data.), wherein the requested vehicle position is set to be a vehicle stopping location adjacent to the P090006-US-O 1/CRSP-00192Appl. No. 16/106,873Reply to Office Action of November 24, 2020predefined point of interest at the distance from the device position such that the autonomous vehicle is caused to stop at the requested vehicle position (See ¶89 “Block S180 of the method S100 recites dispatching an autonomous vehicle to proximal the actual geographic location of the mobile computing device.”); generating a route from a current vehicle position of the autonomous vehicle to the requested vehicle position for the trip of the user in the autonomous vehicle (See ¶91 “generation of a set of navigational commands”); and controlling the autonomous vehicle such that the autonomous vehicle follows the route to the requested vehicle position (See ¶104 “The remote computer system (or the remote rideshare dispatcher) can then: queue an autonomous vehicle to autonomously navigate to proximal the actual geographic location of the mobile computing device— and therefore the user— in Block S180; and return to the native application confirmation that the autonomous vehicle was dispatched to the user's location.”).  
Reiley does not disclose a vehicle propulsion system; a braking system; a steering system; and a computing system that is in communication with the vehicle propulsion system, the braking system, and the steering system.  However, Morita, in the same field of invention, discloses these limitations (See ¶87 “The autonomous travel control portion 51 is also configured to control a motor 42 and actuators (for example, a braking actuator and a steering actuator) 44 so that the vehicle 40 autonomously travels along the calculated traveling route”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reiley with those of Morita in order to explicitly describe an autonomous vehicle as comprising a propulsion system, a braking system, and a steering system, all of which communicate with a computing system.  It is very well known in the art that autonomous vehicles are controlled with these various system.  The disclosure of Reiley did not disclose these specific details, but one of ordinary skill in the art would have rightly assumed that the autonomous vehicle of Reiley would comprise such control systems.  Nonetheless, Morita is presented here as disclosing the specific systems, and it would have been obvious to combine the teachings of Morita with those of Reiley in order to explicitly recite these well-known systems that are required to control an autonomous vehicle.

	Regarding claim 2, modified Reiley discloses the autonomous vehicle of claim 1, wherein the requested vehicle position is a pick-up location for the trip of the user in the autonomous vehicle (See ¶14 “determine the user’s location in preparation for pickup of the user”).  

modified Reiley discloses the autonomous vehicle of claim 1, wherein the requested vehicle position is a drop-off location for the trip of the user in the autonomous vehicle (See ¶¶107-108 “Drop-off”).  

	Regarding claim 4, modified Reiley discloses the autonomous vehicle of claim 1, wherein a user sets the drop-off location of an autonomous vehicle using image data generated by the user’s mobile computing device.  Modified Reiley does not disclose adjusting a drop-off location for the trip of the user in the autonomous vehicle to be the requested vehicle position, wherein the drop-off location is adjusted while the user is riding in the autonomous vehicle responsive to the image being captured while the user is riding in the autonomous vehicle.  However, Morita discloses these limitations (See ¶¶99-102, which describes a process by which a user adjust a detailed destination of an autonomous vehicle by interacting with a live image projected on the user’s mobile computing device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Reiley with those of Morita in order to adjust the destination of an autonomous vehicle using live image data from the user’s mobile computing device while riding in the autonomous vehicle.  Reiley discloses systems and methods for determining the destination of an autonomous vehicle using image data generated by a user’s mobile computing device.  Morita discloses systems and methods for refining the destination of an autonomous vehicle using live image data, during a trip, wherein the live image data is generated by a camera onboard the autonomous vehicle.  
Given that all of Reiley’s systems and methods pertain to destination selection with respect to an image generated by a user’s mobile computing device, and Morita’s systems and Reiley with the destination-refining method of Morita, one of ordinary skill in the art would have arrived at a convenient method for a user to refine the precise destination of an autonomous vehicle, thereby providing a useful service to the user.

Regarding claim 5, modified Reiley discloses the autonomous vehicle of claim 1, the acts further comprising: responsive to an arrival of the autonomous vehicle at the requested vehicle position, transmitting a message indicative of the arrival of the autonomous vehicle at the requested vehicle position to the mobile computing device (See ¶59 “dispatch the autonomous vehicle to a particular street location proximal to the particular known access point; and serve a notification to the user through the mobile computing device to meet the autonomous vehicle proximal to the particular known access point.”).  

	Regarding claim 6, modified Reiley discloses the autonomous vehicle of claim 1, wherein the geographic location data comprises at least one of global position system (GPS) coordinates, an address, an intersection of roads, or a name of a location (See ¶16 “the method S100 in conjunction with rideshare request functionality to access an approximate location of the mobile computing device from a geographic location sensor (e.g., a GPS sensor) in the mobile computing device”).  

modified Reiley discloses the autonomous vehicle of claim 1, wherein the image data comprises the distance from the device position to the predefined point of interest, a cardinal orientation of the camera of the mobile computing device when the image is captured, or data identifying the predefined point of interest (See ¶19 “record an orientation (e.g., pitch, yaw, roll, and compass heading) of the mobile computing device when these images are captured.”).

	Regarding claim 9, modified Reiley discloses the autonomous vehicle of claim 1, the acts further comprising: receiving the image captured by the camera of the mobile computing device (See ¶32, wherein the application receives the image captured by the camera of the mobile computing device.).  

With respect to claim 19, all the limitations have been analyzed in view of claims 4 and 10, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claims 4 and 10; therefore, claim 19 is rejected over the same rationale as claims 4 and 10.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reiley, in view of Morita, and in further in view of Venkatraman et al. (US 2019/0166473 A1, hereinafter “Venkatraman”).

	Regarding claim 7, modified Reiley discloses the autonomous vehicle of claim 1.  Modified Reiley does not disclose wherein the acts further comprising: subsequent to an arrival Venkatraman, in the same field of invention, discloses these limitations (¶26 “dispatch server 140 may send to or receive from mobile device 100... photo or photos of the transport vehicle 180...  See also ¶52 “in step 680, mobile device 100 sends the response code back to the transport vehicle 180, verifying that the mobile device 100 is assigned to transport vehicle 180... security system 420 to unlock the doors for potential passenger 190, carrying mobile device 100”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reiley with those of Venkatraman to require a user to take a photo of an autonomous vehicle in order to authenticate the vehicle-user combination.  An autonomous-vehicle system must confirm that it is picking up the correct user.  There are various ways to do this, including having the vehicle verify the user’s identity.  Another method is for the user requesting a ride to verify the vehicle that is sent to retrieve them.  This method provides an additional measure for verifying that the vehicle is picking up the correct user, and the photo provides location data that may be useful to the overall autonomous-vehicle system.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reiley in view of Fredinburg et al. (US 10,477,159 B1, hereinafter “Fredinburg”).

	Regarding claim 11, Reiley discloses the mobile computing device of claim 10, further comprising: a display (See ¶32 “display”); wherein the acts further comprise: receiving, by way of the network, a message indicative of an arrival of the autonomous vehicle at the requested vehicle position (See ¶59 “dispatch the autonomous vehicle to a particular street location proximal to the particular known access point; and serve a notification to the user through the mobile computing device to meet the autonomous vehicle proximal to the particular known access point.”).  Reiley does not disclose wherein, subsequent to receiving the message: capturing a second image utilizing the camera; and displaying a graphical user interface (GUI) on the display, the GUI comprises the second image captured utilizing the camera and a graphical overlay, the graphical overlay indicates a presence of the autonomous vehicle at the requested vehicle position.  However, Fredinburg discloses these limitations (See Col. 3, lines 53-62 “When the vehicle is within a certain distance of the user or at some location visible to the user (e.g., with no buildings or other objects in the way), the user may hold the mobile device in the direction of the vehicle. By doing so, the mobile computing device may calculate the approximate location of the vehicle relative to the display. Using this information, the mobile computing device may highlight the vehicle or display a box, text, or other information proximate to the location of the vehicle on the display.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reiley with those of Fredinburg to align a graphical overlay with the autonomous vehicle that has arrived to pick up a user.  By 

	Regarding claim 12, modified Reiley discloses the mobile computing device of claim 11, the acts further comprising: subsequent to receiving the message indicative of the arrival of the autonomous vehicle at the requested vehicle position, receiving direction data indicative of a path to the requested vehicle position; and displaying the direction data as part of the GUI on the display of the mobile computing device (See ¶¶100-101, including “serve to the user navigational instructions—through a graphical user interface within the native application—for walking to this selected exit”).

	Regarding claim 13, modified Reiley discloses the mobile computing device of claim 12. Modified Reiley does not disclose wherein displaying the direction data as part of the GUI on the display comprises presenting a series of arrows within the P090006-US-0 1/CRSP-00195Appl. No. 16/106,873Reply to Office Action of November 24, 2020graphical overlay of the GUI, each arrow in the series of arrows indicative of a step to take in order to reach the requested vehicle position at which the autonomous vehicle is located.  However, Fredinburg discloses these limitations (See col. 11, lines 38-40 “arrows may be provided on the display to direct the user on how to move the client computing device such that the vehicle appears in the display”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Reiley with those of Fredinburg in order to provide guide arrows to a user in order to aid them in locating an autonomous vehicle.  Reiley clearly discloses providing directions on a graphical user interface for a user to find an autonomous vehicle, but adding arrows to these directions would provide even more convenience to the user.  It would have been obvious to incorporate this feature of Fredinburg with the system of Reiley in order to provide added ease of use for the user of the system.

	Regarding claim 14, modified Reiley discloses the mobile computing device of claim 11.  Modified Reiley does not disclose wherein the graphical overlay highlights the autonomous vehicle within the second image with visual indicia.  However, Fredinburg discloses this limitation (See col. 3, lines 59-62 “Using this information, the mobile computing device may highlight the vehicle or display a box, text, or other information proximate to the location of the vehicle on the display”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Reiley with those of Fredinburg in order to highlight an autonomous vehicle within an image captured by a user.  For the same reasons given in the rationale for claim 13 above, this feature provides convenience to a user trying to locate an autonomous vehicle, and it would have been obvious to incorporate this feature for the same reason.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Reiley in view of Venkatraman.
Regarding claim 15, Reiley discloses the mobile computing device of claim 10.  Reiley does not disclose acts further comprising: subsequent to an arrival of the autonomous vehicle at the requested vehicle position, capturing a second image utilizing the camera, wherein at least a portion of the autonomous vehicle is depicted in the second image; authenticating the autonomous vehicle based on the second image; and responsive to authenticating the autonomous vehicle, transmitting an authentication notification that indicates authentication of the autonomous vehicle in the second image, wherein the authentication notification causes a door of the autonomous vehicle to unlock.  However, Venkatraman discloses these limitations (¶26 “dispatch server 140 may send to or receive from mobile device 100... photo or photos of the transport vehicle 180...  See also ¶46 “in step 630, the mobile device 100 receives a first transport identifier, for transport vehicle 180, and a response code, used to identify and/or authenticate the potential passenger 190 to the transport vehicle 180, from the dispatch server 140.”  See also ¶52 “in step 680, mobile device 100 sends the response code back to the transport vehicle 180, verifying that the mobile device 100 is assigned to transport vehicle 180... security system 420 to unlock the doors for potential passenger 190, carrying mobile device 100”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reiley with those of Venkatraman to require a user to take a photo of an autonomous vehicle in order to authenticate the vehicle-user combination.  An autonomous-vehicle system must confirm that it is picking up the correct user.  There are various ways to do this, including having the vehicle verify the user’s identity.  Another method is for the user requesting a ride to verify the vehicle that is sent to retrieve them.  This method provides an additional measure for verifying that the vehicle is picking up the .

Response to Arguments
Applicant’s arguments filed on 02/24/2021 (pages 9-17 of the Remarks) have been carefully considered, but they are moot because they do not pertain to the references used in the current rejections.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Sean Quinn, whose telephone number is 571-272-6812.  Sean can normally be reached Monday-Thursday from 6am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by phone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/SEAN P. QUINN/Examiner, Art Unit 3669

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669